*1004We affirm. Our review of a determination denying a prison grievance is limited to whether it was irrational or arbitrary and capricious (see Matter of Abreu v Fischer, 87 AD3d 1213 [2011]; Matter of Hernandez v Fischer, 79 AD3d 1544, 1546 [2010], lv denied 16 NY3d 710 [2011]).* Here, the record demonstrates that petitioner’s complaints were investigated thoroughly by the deputy superintendent of programs, and all of the statements made in the August 2009 memorandum were amply supported by documentation. Similarly, based upon petitioner’s records that reflect that he has failed to successfully complete the recommended ASAT program, the denial of his request for a transfer is not arbitrary and capricious (see Matter of Salahuddin v Goord, 64 AD3d 1091, 1092 [2009]; Matter of Lugo v Goord, 49 AD3d 1114, 1114 [2008], lv denied 10 NY3d 714 [2008]). Finally, to the extent that petitioner’s grievance requested an investigation into certain documents in his file, he was correctly advised by CORC of the proper procedure to challenge their accuracy (see 7 NYCRR 5.50, 5.51, 5.52; Matter of Salahuddin v Goord, 64 AD3d at 1092; Matter of Rivera v Selsky, 49 AD3d 1115 [2008]).
*1005Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mercure, A.EJ., Lahtinen, Spain, Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.

 To the extent that petitioner seeks to again challenge CORC’s 2004 and 2005 determinations regarding his participation in the ASAT program, such challenge is time-barred.